Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 3-4 and 12-13 stand cancelled. Claims 1, 5, 10, 14 and 20 are currently amended. Claims 1-2, 5-11 and 14-20 are pending.
Response to Arguments
Applicant’s arguments, see Remarks, filed November 4, 2021, with respect to claims 1, 10 and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-20 has been withdrawn. Once the 35 U.S.C. 101 rejection is overcome, claims 1, 2 and 5-9 will be allowable. Accordingly, THIS ACTION IS MADE FINAL.
Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  Claims 2 and 11 recites “…of claim 0”. Appropriate correction is required.
Claims 2 and 11 recites the relative term/phrase “closest matching”. While the specification [0054] teaches as used herein, the term "closest matching" refers to having a best or one of the best similarity measurement for one or more particular similarity measures, still renders the phrase relative because “best” is not defined. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to an apparatus (i.e. a machine), hence the claim is directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). Therefore, Step 1 per the 2014 Subject-matter eligibility test for products and processes is “Yes.”
Claim 1 is drawn to an abstract idea of “tracking an object” which requires the following limitations: are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they organize information through mathematical correlations and the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The limitations of “recognizing a non-occluded portion of the at least partially occluded object in an input image; generating a simulated image of the at least partially occluded object based on features of the non-occluded portion extracted from the input image” are the equivalent of gathering data, therefore, does not add significantly more. The claim does recite display apparatus however, the image is being from 2D to 3D to display but the claim does not recite displaying the simulated image. 
Claims 1-5 and 8 are directed to organizing information through mathematical correlations.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not apply the judicial 
Claims 6, 7 and 9 recites “displaying the simulated image…” which demonstrates a practical application. Therefore are not rejected under 35 U.S.C. 101.
Allowable Subject Matter
Claims 10 and 14-20 are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661